DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/18/2021 have been fully considered but they are not persuasive. 
 	a).	Applicant’s argument regarding claim 1 that, “Applicants respectfully submit that Martin is further deficient than conceded, and in particular, fails to teach the features of the recited determination unit as alleged by the Examiner. First, claim 1 requires a “determination” of whether a captured image corresponds to either: (1) a first image including the face a part of which is hidden by an accessory; or (2) a second image including the face a part of which is hidden by a non-accessory object other than the accessory” that is incorrect.
In response to applicant’s argument, examiner respectfully disagrees with the applicant’s comments. Martin discloses in paragraph [0037], the first machine learning model 225 may be trained based on an augmented set of training data that includes images of human faces under a variety of conditions.  The augmented set of training data may include images in which faces are subject to a variety of different lighting conditions including lighting conditions that may obscure the face.  For example, the augmented set of training data may include at least some images captured under excessively bright and/or excessively dark lighting conditions.  Alternatively and/or additionally, the augmented set of training data may also include images in which the faces are subject to occlusions due to other objects and/or head pose.  As used herein, head pose may refer to a position and/or an orientation of the head including, for example, the pitch of the head, the yaw of the head, the roll of the head, and/or the like. [0038] the augmented set of training data  see, instant application, paragraph [0061], the determination unit 402 has a learned model 403 generated as a result of machine learning, and determines whether the captured image corresponds to any one of the first image, the second image, or the third image based on the learned model 403. The learned model 403 may be generated through, for example, supervised learning in which labels respectively corresponding to the first image, the second image, and the third image are added to a plurality of learning images, and combinations of the learning images and the labels are used as training data. The learning image is assumed to be an image captured under the same condition as, for example, that of a captured image, and to include information similar to that of the captured image. In the embodiment, machine learning for generating the learned model 403 is not limited to supervised learning, and may be unsupervised learning, reinforcement learning, or a combination of one or more of the three learning schemes, Therefore, in view of instant application, the determination unit has learning or training to determine the image is corresponding to the image has face with accessory or non-accessory}. 


In response to applicant’s argument regarding claim examiner respectfully disagrees with the applicant’s comments. [0043] In some example embodiments, the occlusion estimator 250 may be configured to identify, based on the second output 280B from the landmark localizer 230 and/or the head pose of the driver 150 determined by the head pose estimator 240, facial landmarks that are occluded in the image 210 due to, for example, poor lighting, physical obstacles, head pose, and/or the like.  The occlusion estimator 250 may also determine the extent to which the face and/or the facial landmarks of the driver 150 in the image 210 are subject to occlusion.  It should be appreciated that the facial landmarks that are occluded in the image 210 and/or the extent of occlusion may determine the driver state engine 260 may use the image 210 to determine the driver state 270.  For example, the driver state engine 260 may be unable to use the image 210 if the occlusion estimator 250 determines that the occluded proportion of the face of the driver 150 and/or the facial landmarks of the driver 150 exceeds a threshold value (e.g., 50% and/or a different value).  Alternatively and/or additionally, the driver state engine 260 may be unable to use the image 210 if the occlusion estimator 250 determines that certain facial landmarks of the driver 150 are occluded.  For instance, the driver state engine 260 may be unable to assess driver alertness and/or predict future actions if the pupil, iris, and/or eyelid of the driver 150 are occluded.  As such, according to some example embodiments, the occlusion estimator 250 may reject the image 210 if the image 210 exhibits excessive occlusion and/or the occlusion of certain In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore, for the above mentioned reasons, examiner has maintained the same grounds of rejections. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0005060)(hereafter Martin) in view of Kojima Shinichi et al. (JP 2010097379) (hereafter Kojima) (see IDS).
 	Regarding claims 1, 9 and 10, Martin discloses an occupant monitoring device and method comprising: a processor configured to implement (paragraph [0004]):
claim 10. But, does not explicitly disclose monitors a state change of the face of the occupant based on a detection result. However, in same field of endeavor, Kojima, paragraph [0059] teaches, in the tracking mode 200, tracking of the position of the feature point (hereinafter referred to as a face feature point) identified in the initial discovery mode is attempted in the order of photo-graphing based on the sequentially acquired photographed images, and based on the position of the identified feature point and the like. Then, the face motion state of the driver 7 (all or part of the face direction, eye opening degree, and line-of-sight direction of the driver 7) is specified, and information on the specified face motion state is output to the state estimation ECU 4. Further, in the tracking mode 200, when the detection of the facial feature point fails, the mode is changed to the re-search mode 300 as indicated by the arrow 12. [0061] In this way, the image processing ECU 3 first shifts from the initial discovery mode 100 to the tracking mode 200, and the tracking mode 200 always continues while tracking is successful. However, if tracking fails and feature points cannot be found, the search mode 300 is entered. Also, see, paragraph [0159] tracking mode after detection. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kojima and Martin, as a whole, so as to tracking the motion of the face based on the face detection results using information from various occlusions in the image, the motivation is to effectively detecting the changing state of the driver. 
 	Regarding claim 8, Martin further discloses the occupant monitoring device wherein the determination unit determines whether the captured image acquired by the acquisition unit corresponds to the first image or the second image based on a learned model generated by learning .

Allowable Subject Matter
5.	Claims 2-7 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/14/2021